DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/197,288 filed on 3/10/2021.
Claims 1-14 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2016-040429, filed on 03/02/2016 and Applicant’s claim for priority under 35 U.S.C. 120 to parent Application No. 16/077,106, filed on 08/10/2018.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 3/10/2021 and 11/05/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,979,394. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-14 are broader and similar in scope to claim(s) 1-10 U.S. Patent No. 10,979,394.  If the claims in Application No. 17/197,288 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-14 are directed to a system, a data center, and a communication method, said system, data center, and communication method are associated with the system, control apparatus, method, and non-transitory computer readable recording medium claimed in claim(s) 1-10 of U.S. Patent No. 10,979,394.  
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,979,394 and is covered by U.S. Patent No. 10,979,394 since U.S. Patent No. 10,979,394 and the instant application are claiming common subject matter.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “a first virtual network configured to provide” and “a second virtual network configured to forward” in claims 1-10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-10, claims 1-10 recite “a first virtual network configured to provide” and “a second virtual network configured to forward”.  The aforementioned claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No clear link or association between the structure and the function can be found in the specification. As a result, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shepherd et al. (US 2017/0006106; Hereinafter “Shepherd”).
Regarding claim 11, Shepherd teaches a communication method comprising: receiving data from a first sensor operated by a first carrier and/or a second sensor operated by a second carrier (Shepherd: Fig. 3-4, Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. Para. [0017], Gateway 220 can communicate with the sensors 202 through 216, such as by way of sensors 202 and 204. Gateway 220 can provide an access point to a larger network to enable remote management of the sensors 202 through 216 and remote access to the information provided by the sensors. Additionally, gateway 220 can aggregate the information from sensors 202 through 216 and provide the information to a cloud based platform or directly to remote devices.); and 
forwarding the received data to a first virtual network or a second virtual network, based on source of the received data (Shepherd: Para. [0019], At 402, the gateway can broadcast a virtual network identifier, such as a virtual Service Set Identifier (SSID). The virtual network identifier can identify a class of sensors within the sensor network. Para. [0021], The virtual network identifier can be used by devices in the area to identify the various classes of sensors deployed, and a user can select a virtual network identifier corresponding to a class of sensors of interest. At 404, a device can join the network identified by the virtual network identifier corresponding to the class of sensors of interest.)
 wherein the first virtual network configured to provide a first service by the first carrier (Shepherd: Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. Para. [0021], [Virtual network identifier “LOCALTEMP” meets first virtual network configured to provide a service]), and 
wherein the second virtual network configured to provide a second service by the second carrier (Shepherd: Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. [0021], [Virtual network identifier “PARKING” meets second virtual network configured to provide a service].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US 2017/0006106; Hereinafter “Shepherd”) in view of Chakrabarti et al. (US 2016/0164728; Hereinafter “Chakrabarti”).
Regarding claim 1, Shepherd teaches a network system comprising: a first sensor operated by a first carrier (Shepherd: Fig. 3-4, Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”.); 
a second sensor operated by a second carrier (Shepherd: Fig. 3-4, Para. [0020], Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”.); 
a first gateway configured to receive data from the first sensor and the second sensor (Shepherd: Fig. 3-4, Para. [0017], Gateway 220 can communicate with the sensors 202 through 216, such as by way of sensors 202 and 204. Gateway 220 can provide an access point to a larger network to enable remote management of the sensors 202 through 216 and remote access to the information provided by the sensors. Additionally, gateway 220 can aggregate the information from sensors 202 through 216 and provide the information to a cloud based platform or directly to remote devices.); and 
a first virtual network configured to provide a first service by the first carrier (Shepherd: Para. [0019], At 402, the gateway can broadcast a virtual network identifier, such as a virtual Service Set Identifier (SSID). The virtual network identifier can identify a class of sensors within the sensor network. Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. Para. [0021], [Virtual network identifier “LOCALTEMP” meets first virtual network configured to provide a service]);
a second virtual network configured to provide a second service by the second carrier (Shepherd: Para. [0019], At 402, the gateway can broadcast a virtual network identifier, such as a virtual Service Set Identifier (SSID). The virtual network identifier can identify a class of sensors within the sensor network. Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. [0021], [Virtual network identifier “PARKING” meets second virtual network configured to provide a service].).
Shepherd does not explicitly teach a data center; wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data. 
In an analogous art, Chakrabarti teaches a data center; wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data (Chakrabarti: Fig. 1-3,Para. [0030], a Machine to Machine (M2M) Aggregation Routing Services (MARS) collects Internet of Things (IOT) device data from low powered device gateways (e.g., 6lo interfaces or gateways) with no subscriber identity modules (SIMs), and then consults an AAA (authentication, authorization and accounting) server to authenticate the low powered device gateway. The MARS service then establishes a General Packet Radio Service Tunnel Protocol (GTP) tunnel with the mobile core of the operator's mobile (cellular) network (e.g., a packet data network (PDN) GW, evolved packet gateway (EPG) or a Data Connection Devices) to forward data from the low powered device gateways to the mobile core of the operator's mobile network. Para. [0033], In some embodiments, the MARS service is coupled with a controller 112, the 6lo GW 118, and an operator 108. The operator 108 is a gateway operated by a mobile operator that is coupled with external IP networks such as the Internet. The MARS service is coupled with the 6lo GW 118 using a Wi-Fi, Ethernet, or a similar layer 2 protocol non-mobile connection.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chakrabarti with the system and method of Shepherd to include a data center; wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data because this functionality provides for a convergence of IoT devices without a subscriber identity module (Chakrabarti: Para. [0012]). 
Regarding claim 2, Shepherd, in combination with Chakrabarti, teaches the network system according to claim l.  Shepherd, in combination with Chakrabarti, teaches does not explicitly teach wherein the second gateway configured to forward the received data to the first virtual network, when the received data is sent from the first sensor, and wherein the second gateway configured to forward the received data to the second virtual network, when the received data is sent from the second sensor.
In an analogous art, Chakrabarti teaches teach wherein the second gateway configured to forward the received data to the first virtual network, when the received data is sent from the first sensor (Chakrabarti: Para. [0046], Many of the service actions cause the selected 6lo GW 118 and the selected IOT devices to return IOT sensor data and/or status data to the MARS service 114 (e.g., a service action for temperature sensors to start gathering data at a certain rate). The MARS service 114 uses this operator identifier to determine which operator to send the received data from the 6lo GW to. In some embodiments, this operator information is an APN (access point name) if the operator identified is a mobile operator such as operator 108. Para. [0053], The MARS service 114 forwards this received data from the selected 6lo GW 118 to the operator identified in the operator identifier from the AAA server 102. Para. [0054], In the case where the identified operator is a mobile operator, such as operator 108, the MARS service 114 also establishes one or more tunnels 126 with the operator 108. This tunnel encapsulates the packetized data between the MARS service and the operator 108.), and wherein the second gateway configured to forward the received data to the second virtual network, when the received data is sent from the second sensor (Chakrabarti: Para. [0055], In some embodiments, the MARS service 114 aggregates data from the IOT devices according to the type of the data as identified in the service type. A type of data refers to a type of sensor or device, such as temperature measurement devices, or switch devices. Aggregation refers to the collection of multiple data elements into a single data stream or element over a period of time, or another organizational method for data. Each set of the aggregated data is sent to the corresponding operator 108 using a separate GTP tunnel. In one embodiment, even if the destination operator for two sets of the aggregated data streams is the same, the MARS service 114 may create separate tunnels for each stream to the operator 108 if the MARS service 114 has been configured to do so. In one embodiment, if two sets of data of the same type are to be sent to different operators, then they will not be aggregated together.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chakrabarti with the system and method of Shepherd to include wherein the second gateway configured to forward the received data to the first virtual network, when the received data is sent from the first sensor, and wherein the second gateway configured to forward the received data to the second virtual network, when the received data is sent from the second sensor because this functionality provides for a convergence of IoT devices without a subscriber identity module (Chakrabarti: Para. [0012]). 
Regarding claim 3, Shepherd, in combination with Chakrabarti, teaches the network system according to claim l, wherein the first gateway configured to establish tunnel between the second gateway, for each of the first service and the second service (Chakrabarti: Fig. 1, Para. [0054], In the case where the identified operator is a mobile operator, such as operator 108, the MARS service 114 also establishes one or more tunnels 126 with the operator 108. This tunnel encapsulates the packetized data between the MARS service and the operator 108. Para. [0055]). 
Regarding claim 4, Shepherd, in combination with Chakrabarti, teaches the network system according to claim l, wherein the second gateway configured to establish tunnel between the first gateway, for each of the first service and the second service (Chakrabarti: Fig. 1, Para. [0055], In one embodiment, even if the destination operator for two sets of the aggregated data streams is the same, the MARS service 114 may create separate tunnels for each stream to the operator 108 if the MARS service 114 has been configured to do so. In one embodiment, if two sets of data of the same type are to be sent to different operators, then they will not be aggregated together. Para. [0068], The MARS service 114 is coupled with the PDN GW 308 via one or more GTP tunnels 126. The PDN GW 308 may implement functionalities of operator 108. The MARS service utilizes various functionalities of the PDN GW 308.).
Regarding claim 5, Shepherd, in combination with Chakrabarti, teaches the network system according to claim 1, further comprising a control apparatus configured to control the first virtual network, the second virtual network, the first gateway and the second gateway (Chakrabarti: Para. [0071], At 402, controller 112 sends an initiation message to MARS 114. This message includes the service type, service action, sub type, and customer ID as described above in relation to FIG. 1. In addition to the service actions previously described, the service action may also include instructions to the MARS service 114 on how to aggregate the data received from the IOT devices (e.g., aggregate based on the IOT device type type), and for service-aware control (e.g. intelligent instructions based on a dynamic awareness of the current system). [controller meets control apparatus limitation]).
Regarding claim 6, Shepherd teaches a data center connected to a first sensor operated by a first carrier, a second sensor operated by a second carrier and a first gateway configured to receive data from the first sensor and the second sensor (Shepherd: Fig. 3-4, Para. [0020], Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. Para. [0017], Gateway 220 can communicate with the sensors 202 through 216, such as by way of sensors 202 and 204. Gateway 220 can provide an access point to a larger network to enable remote management of the sensors 202 through 216 and remote access to the information provided by the sensors. Additionally, gateway 220 can aggregate the information from sensors 202 through 216 and provide the information to a cloud based platform or directly to remote devices. ), the data center comprising; 
a first virtual network configured to provide a first service by the first carrier (Shepherd: Para. [0019], At 402, the gateway can broadcast a virtual network identifier, such as a virtual Service Set Identifier (SSID). The virtual network identifier can identify a class of sensors within the sensor network. Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. Para. [0021], [Virtual network identifier “LOCALTEMP” meets first virtual network configured to provide a service]); 
a second virtual network configured to provide a second service by the second carrier (Shepherd: Para. [0019], At 402, the gateway can broadcast a virtual network identifier, such as a virtual Service Set Identifier (SSID). The virtual network identifier can identify a class of sensors within the sensor network. Para. [0020], For example, when an ambient temperature sensor is added the sensor network, the gateway can add the sensor to a group of temperature sensors. Further, when a parking space sensor is added to the sensor network, the gateway can add the sensor to the group of parking sensors. Then, for example, the gateway can broadcast a virtual network identifier “LOCALTEMP” corresponding to the temperature sensors and a virtual network identifier “PARKING”. [0021], [Virtual network identifier “PARKING” meets second virtual network configured to provide a service].).
Shepherd does not explicitly teach wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data. 
In an analogous art, Chakrabarti teaches a data center; wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data. (Chakrabarti: Fig. 1-3,Para. [0030], a Machine to Machine (M2M) Aggregation Routing Services (MARS) collects Internet of Things (IOT) device data from low powered device gateways (e.g., 6lo interfaces or gateways) with no subscriber identity modules (SIMs), and then consults an AAA (authentication, authorization and accounting) server to authenticate the low powered device gateway. The MARS service then establishes a General Packet Radio Service Tunnel Protocol (GTP) tunnel with the mobile core of the operator's mobile (cellular) network (e.g., a packet data network (PDN) GW, evolved packet gateway (EPG) or a Data Connection Devices) to forward data from the low powered device gateways to the mobile core of the operator's mobile network. Para. [0033], In some embodiments, the MARS service is coupled with a controller 112, the 6lo GW 118, and an operator 108. The operator 108 is a gateway operated by a mobile operator that is coupled with external IP networks such as the Internet. The MARS service is coupled with the 6lo GW 118 using a Wi-Fi, Ethernet, or a similar layer 2 protocol non-mobile connection.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chakrabarti with the system and method of Shepherd to include wherein the data center comprising: a second gateway configured to forward the received data to the first virtual network or the second virtual network, based on source of the received data because this functionality provides for a convergence of IoT devices without a subscriber identity module (Chakrabarti: Para. [0012]). 
Regarding claims 7-10, claims 7-10 are rejected under the same rational as claims 2-5, respectively.  
Regarding claims 12-14, claims 12-14 are rejected under the same rational as claims 2-4, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437